
	

113 HR 2663 IH: To amend the Congressional Budget Act of 1974 respecting the scoring of preventive health savings.
U.S. House of Representatives
2013-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2663
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2013
			Mr. Burgess (for
			 himself, Mrs. Christensen,
			 Mr. Cassidy,
			 Mr. Womack,
			 Ms. Lee of California,
			 Mr. Griffin of Arkansas,
			 Mr. Guthrie,
			 Mr. Gingrey of Georgia,
			 Mr. Pallone,
			 Mrs. Blackburn,
			 Mr. Engel, and
			 Mr. Lance) introduced the following
			 bill; which was referred to the Committee
			 on the Budget
		
		A BILL
		To amend the Congressional Budget Act of 1974 respecting
		  the scoring of preventive health savings.
	
	
		1.Scoring of preventive health
			 savingsSection 202 of the
			 Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 602) is
			 amended by adding at the end the following new subsection:
			
				(h)Scoring of
				preventive health savings
					(1)Determination by
				the DirectorUpon a request
				by the chairman or ranking minority member of the Committee on the Budget, the
				Committee on Finance, or the Committee on Health, Education, Labor, and
				Pensions of the Senate, or by the chairman or ranking minority member of the
				Committee on the Budget, the Committee on Energy and Commerce, or the Committee
				on Ways and Means of the House of Representatives, the Director shall determine
				if a proposed measure would result in reductions in budget outlays in budgetary
				outyears through the use of preventive health and preventive health services.
					(2)ProjectionsIf
				the Director determines that a measure would result in substantial reductions
				in budget outlays as described in paragraph (1), the Director—
						(A)shall include, in
				any projection prepared by the Director, a description and estimate of the
				reductions in budget outlays in the budgetary outyears and a description of the
				basis for such conclusions; and
						(B)may prepare a
				budget projection that includes some or all of the budgetary outyears,
				notwithstanding the time periods for projections described in subsection (e)
				and sections 308, 402, and 424.
						(3)DefinitionsAs
				used in this subsection—
						(A)the term preventive health
				means an action that focuses on the health of the public, individuals and
				defined populations in order to protect, promote, and maintain health and
				wellness and prevent disease, disability, and premature death that is
				demonstrated by credible and publicly available evidence from epidemiological
				projection models, clinical trials, observational studies in humans,
				longitudinal studies, and meta-analysis, to avoid future health care costs; and
						(B)the term
				budgetary outyears means the 2 consecutive 10-year periods
				beginning with the first fiscal year that is 10 years after the budget year
				provided for in the most recently agreed to concurrent resolution on the
				budget.
						.
		
